Exhibit 10.32

OFFER AGREEMENT

June 9, 2005

Brett Bachman

Dear Brett,

I am pleased to extend to you an offer to join Vignette Corporation starting
July 1, 2005 or sooner at your discretion. Your position will be Senior Vice
President, Products and Strategy reporting to Thomas E. Hogan based in Austin,
Texas. The challenge in front of us is both exciting and tremendous and we
believe that you will bring the skills and attitude that will become a critical
part of Vignette’s success. We are eager to have you be part of our team. This
offer expires on June 24 , 2005.

Your compensation will include the following:

 

  •   A bi-weekly salary of $10,576.92 (which when calculated on an annual basis
equals $275,000.00).

 

  •   Subject to you joining Vignette Corporation, we have proposed for you to
receive 750,000 stock options through the Vignette Corporation Stock Option
Plan. Please note that on May 27, Vignette’s shareholders approved a one for 10
reverse stock split. This reverse split is expected to be effective on June 10,
2005. As a result, the proposed option grant will be automatically converted to
a grant to receive 75,000 options. Your grant will be subject to a separate
agreement and offer which has to be approved by the Compensation Committee of
Vignette’s Board and does not form part of your contract of employment. Once
this has been approved, the necessary documents will be sent to you.

 

  •   Subject to you joining Vignette Corporation, we have proposed for you to
receive 150,000 shares of restricted stock through the Vignette Corporation
Stock Option Plan. Please note that on May 27, Vignette’s shareholders approved
a one for 10 reverse stock split. This reverse split is expected to be effective
on June 10, 2005. As a result, the proposed option grant will be automatically
converted to a grant to receive 15,000 restricted shares. Your grant will be
subject to a separate agreement and offer which has to be approved by the
Compensation Committee of Vignette’s Board and does not form part of your
contract of employment. Once this has been approved, the necessary documents
will be sent to you.



--------------------------------------------------------------------------------

  •   Eligibility for bonus in the Executive Performance Bonus Plan, targeted at
$100,000.00 annually. This bonus is paid out semi-annually at the discretion of
the Company, based on the individual and company performance goals. Payment of
this bonus may not occur if the company does not meet its financial goals.

 

  •   A relocation package of $140,000 to assist you in your move to Austin,
Texas. This package will include a house hunting trip for you and your family,
movement of your personal goods, home sale and purchase assistance and up to
sixty days of temporary lodging.

 

  •   Eligibility for all of the benefits provided to Vignette’s employees,
which currently include:

 

  •   Major medical, dental, vision, short term disability and life insurance
coverage for you

 

  •   The option to purchase major medical, dental, vision, accident and life
insurance coverage for your eligible dependents

 

  •   Participation in Vignette’s 401(k) plan upon completion of the plan’s
eligibility requirements

 

  •   Participation in Vignette’s Employee Stock Purchase Plan

 

  •   Nine paid holidays and two weeks accrued paid vacation per year

Should your employment with Vignette be terminated without “Cause” or for “Good
Reason,” during the first twenty four months of service, you will receive
severance payments in the equivalent of six months base salary, with payment
contingent upon execution of a Separation Agreement approved by Vignette which
will include appropriate releases and restrictive covenants.

“Cause” for purposes of this Agreement shall be defined as your termination as a
direct result of any of the following events which remains uncured after 15 days
from the date of notice of such breach is provided to you or which cannot by its
nature be cured: (a) material misconduct that results in material harm to the
business of the Company; (b) material and repeated failure to perform duties
assigned by your manager, which failure is not a result of a disability and
results in material harm to the business of the Company; (c) any material breach
of the Company’s policies or of the Proprietary Inventions Agreement which
results in material harm to the business of the Company. “Good Reason” for
purposes of this Agreement shall be defined as your resignation as a direct
result of any of the following events: (i) a decrease in your Base Salary as set
forth in this agreement of more than ten percent (10%); (ii) a substantial
change in your job duties, position or title; (iii) any material breach by the
Company of any provision of this Agreement, which breach is not cured within
fifteen (15) days following written notice of such breach from you; (iv) the
occurrence of a Change of Control (as defined below) of the Company;

Change of Control for purposes of this Letter Agreement shall be defined as(x)
the acquisition of fifty percent (50%) or more of the beneficial ownership
interests, or fifty percent (50%) or more of the voting power, of the Company,
either directly or indirectly, in one or a series of related transactions, by
merger, purchase or otherwise, by any person or group of persons acting in
concert (including, without limitation, any one or more



--------------------------------------------------------------------------------

individuals, corporations, partnerships, trusts, limited liability companies or
other entities); (y) the disposition or transfer, whether by sale, merger,
consolidation, reorganization, recapitalization, redemption, liquidation or any
other transaction, of fifty percent (50%) or more by value of the assets of the
Company in one or a series of related or unrelated transactions over time.

This offer of employment is contingent upon your execution of this Letter,
Employment Application, PRSI Background Check, and satisfaction of the
requirements of an I-9 Employment Eligibility Verification Form. Please
understand that employment remains “at will”, and neither this letter nor the
Plan create an employment contract with you. Also, please understand that the
terms of the Plan (as modified by Vignette from time to time) will govern your
compensation, and will control to the extent there is any conflict with the
terms of this letter.

I am looking forward to having you as a member of the Vignette team.

Sincerely,

 

   

Thomas E. Hogan

President and Chief Executive Officer

Vignette Corporation